Citation Nr: 1440305	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and cousin


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified during a hearing before the undersigned in April 2010.  A transcript is of record.  At the conclusion of the hearing, the Board left the record open for a period of 60 days in order for the Veteran to obtain evidence relevant to the claim.  In June 2010, the Board received additional evidence accompanied by a waiver of initial RO review of such. 

In July 2010, the Board reopened the claim on the basis new and material evidence had been submitted, but ultimately denied the claim on the merits.  In March 2012, the Court of Appeals for Veterans Claims (Court), issued a Memorandum Decision and Order, in which they vacated the Board's July 2010 denial and remanded this claim to the Board.  The Court did not disturb that portion of the decision that reopened the claim on the basis of new and material evidence.  

In November 2013, the Board remanded the claim to obtain any outstanding treatment records and to afford the Veteran a new VA examination.  The case has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013 the Veteran was afforded a new VA examination.  In August 2013 the VA examiner submitted an addendum medical opinion, opining that the Veteran's right knee arthritis is not due to service.  The examiner explained as part of her rationale that the Veteran was noted to have normal range of motion of his right knee during an examination at the Saginaw VA in 2002.  Further, the examiner stated that VA treatment records from 2002 to 2006 contained no complaints of knee problems.

The Board has reviewed both the Veteran's paper and electronic claims file but finds that the earliest VA treatment records that have been associated with his file are from July 2005.  The Board notes that the Veteran himself has stated various dates for when he first began receiving treatment at the Saginaw VA ranging between 1999 and 2005.  However, the April 2013 VA examiner is clear in her opinion that she reviewed records beginning in 2002 and based her opinion in part on the information contained in those records.

Therefore, as the April 2013 VA opinion suggests that there are VA treatment records in existence that have not been associated with the Veteran's file, the Board finds that a remand is necessary to obtain those records.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's treatment records from the Saginaw, Michigan VA Medical Center from 2002 to July 2005.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



